Citation Nr: 1509199	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to August 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In particular, a June 2004 rating decision denied his claim of entitlement to service connection for a cervical spine disorder, and a more recent May 2008 rating decision additionally denied his claim of entitlement to a TDIU.

As support for these claims, the Veteran and his wife testified at a February 2011 hearing at the RO before the undersigned Veterans Law Judge of the Board, so at what is commonly referred to as a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

The Board has since, in June 2011, May 2012, and May 2013, remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  The most recent May 2013 remand was to attempt to obtain a "buddy" statement and for a supplemental medical opinion regarding the etiology of the Veteran's cervical spine disorder.

Unfortunately, however, these claims require still further development before being decided on appeal, so the Board is yet again remanding them to the AOJ.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding - rather than immediately adjudicating - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


The Veteran contends his cervical spine disorder is the result of his service because it is due to a November 1966 helicopter accident.  He has testified to having continuous pain since his service and has submitted numerous lay and "buddy" statements also describing long-standing symptoms including cervical spine pain.

As a result of the Board's most recent remand in May 2013, the Veteran was afforded another VA compensation examination in August 2013 for additional medical comment concerning the etiology of his cervical spine disorder and its purported relationship with his military service.  The examiner diagnosed degenerative disc disease (DDD) of the cervical spine, osteoarthritis of the cervical spine [so degenerative joint disease (DJD)], and cervical radiculopathy.  During the examination, the Veteran reported experiencing a stiff neck in early 1967, so during his active duty service.  But the VA examiner determined the Veteran's cervical spine disorder was less likely than not incurred in or caused by his claimed injury in service.  In making this determination, the examiner noted that, while the Veteran's numerous buddy statements confirmed he had complained of neck pain during his time in service, they could not verify an etiology of his neck pain.  The examiner also commented on an X-ray from 1971 showing narrowed intervertebral disc space of the cervical spine, but again could not comment on the etiology.  The examiner surmised that, if the Veteran had suffered a significant neck injury from the helicopter accident in service, he would have had pain and spasm, and he would have been unable to tolerate wearing his combat helmet.

This opinion is inadequate to decide this claim, however.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion in response to a claim of entitlement to service connection, even if not statutorily obligated to, it must ensure the examination or opinion is adequate).  Again, as noted in the prior May 2013 remand, service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain diseases, including arthritis (so DJD, though not also DDD), are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, the examiner opined that the Veteran's cervical spine disorder is not directly related to his service.  However, because the Veteran has a diagnosis of osteoarthritis of his cervical spine an addendum opinion is also needed as to whether this osteoarthritis manifested to a compensable degree within one year of his separation from service, so by August 1969.  In making this determination, the examiner should again consider the Veteran's lay statements and buddy statements discussing long-standing cervical spine pain, as well as the 1971 X-ray showing narrowed intervertebral disc space of the cervical spine.


And as for the derivative claim for entitlement to a TDIU, only service-connected disabilities may serve as grounds for granting a TDIU, and here, the claim for service connection for a cervical spine disorder requires further development and consideration for the reasons discussed.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19.  Because, then, this additional claim for a TDIU is impacted by the results of this claim for service connection for a cervical spine disorder, these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must defer consideration of this claim for a TDIU pending completion of the additional development and adjudication of the claim for service connection for a cervical spine disorder.

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

1.  If still available, send the claims file back to the VA examiner who provided the most recent August 2013 VA compensation examination of the Veteran's cervical spine.  In the event this examiner is no longer available, have someone else with the necessary qualifications provide the additional medical comment that is needed.  No matter who is designated, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the examiner believes another examination is needed, then schedule another VA examination.


The examiner, whoever designated, is requested to provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the osteoarthritis of the Veteran's cervical spine - in other words the DJD affecting this segment of his spine - initially manifested within one year of his separation from service, so by August 1969.

In making this determination, the examiner must consider the Veteran's lay statements concerning his injury in service and his symptoms in service and since, as well as the numerous buddy statements provided regarding his long-term cervical spine disorder.  The examiner should also comment on the Veteran's 1971 X-ray showing narrowed intervertebral disc space of the cervical spine.

*That X-ray finding seemingly was indication of DDD (i.e., intervertebral disc syndrome (IVDS)), which, unlike DJD (osteoarthritis), is not entitled to presumptive service connection based on initial manifestation to a compensable degree within a year of service.  However, the examiner needs to clarify whether this is indeed the case.  And even if that 1971 X-ray finding was suggestive of DDD, rather than DJD, the examiner still needs to reconcile that radiograhic finding in service with the later diagnoses of both DDD and DJD at the conclusion of the Veteran's August 2013 VA compensation examination.

It therefore is essential the claims file, which is entirely electronic (so paperless), be made available to and reviewed by the examiner for the pertinent history.  This review also must include considering this remand and the Board's prior remands.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

Merely indicating he or she cannot provide an opinion without resorting to mere speculation is insufficient unless the examiner provides some explanation as to why comment or opinion is not possible or feasible.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer any further opinion, it is essential the examiner indicate whether there is additional evidence or other procurable data that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge, multiple possible etiologies, or whatever may be the case.

2.  Then readjudicate this claim for service connection for a cervical spine disorder, as well as the inextricably intertwined claim of entitlement to a TDIU, in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

